Citation Nr: 0929172	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel











INTRODUCTION

The Veteran had active duty service from February 1951 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005 and February 2006 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a PTSD diagnosis in conformity with 
the Diagnostic and Statistical Manual, Fourth Edition (DSM-
IV).


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 
3.304, 4.125(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in December 2004, 
April 2005, November 2005, November 2006, April 2007, May 
2008, and November 2008. These letters effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part. These revisions are effective as of May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a November 2006 letter. Although this notification 
obligation was not met before initial RO decisions in July 
2005 and February 2006, the Board finds this timing error 
non-prejudicial since his service connection claim is denied, 
rendering the content of the notice moot. The Board finds the 
RO fulfilled its duty to notify. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, personnel records, Joint Services Records 
Research Center (JSRRC) report, VA treatment records, and 
private medical records are associated with the claims file. 
The Veteran was afforded a VA examination for PTSD. The Board 
finds that the RO fulfilled its duty to assist. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.


Analysis

The Veteran seeks service connection for PTSD. The evidence 
does not show that the Veteran has PTSD diagnosis in 
conformity with the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV), and the claim will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. See 38 C.F.R. § 3.304(f). 
The Veteran did not receive any combat decorations or awards. 
However, a JSRRC report verified that the Veteran's company 
reported experiencing an attack in April 1966 while stationed 
in Vietnam. Thus, there is credible supporting evidence that 
stressor occurred to maintain a PTSD diagnosis. See id.  For 
any mental disorder, the provisions of 38 C.F.R. § 4.125(a) 
require that all diagnoses conform to the DSM-IV.
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that in claims involving unrepresented 
Veterans, the Board must broadly construe claims, and in the 
context of psychiatric disorders must consider other 
diagnoses for service connection when the medical record so 
reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The 
Court, in vacating the Board's decision, pointed out that a 
claimant cannot be held to a "hypothesized diagnosis - one 
he is incompetent to render" when determining what his 
actual claim may be. The Court further stated that the Board 
should have considered alternative current conditions within 
the scope of the filed claim. Id. Thus, VA must consider 
other psychiatric diagnoses, including dysthymic disorder, 
that may be related to in-service events. Id.

During service, no psychiatric disorders were noted. The 
Veteran underwent a VA psychiatric examination in September 
1975 as part of his claim for service connection for a sleep 
disorder. During the psychiatric examination, the VA examiner 
did not find any abnormalities and did not render a 
psychiatric diagnosis. 

VA treatment records showed that the Veteran was diagnosed 
with a dysthmic disorder in April 2001 and PTSD in January 
2004. In January 2004, the Veteran reported having depression 
and experiencing isolation. He reported experiencing 
nightmares since combat in Vietnam. He did not describe any 
additional stressors. The VA physician went through a 
checklist of symptoms and diagnosed PTSD and dysthymia. The 
DSM-IV criteria were not cited while making these diagnoses.  

In April 2005, the Veteran sought private medical treatment 
from E.W., MD. 
Dr. E.W. submitted an April 2005 letter describing the 
Veteran's psychiatric symptoms based on the self-reported 
history. He diagnosed PTSD and major depression and opined 
that these psychiatric disorders render the Veteran 
unemployable. Treatment notes by Dr. E.W. from April 2005 
through 2007 showed that he maintained the Veteran's PTSD 
diagnosis. However, the record does not show that Dr. E.W. 
made his diagnosis in conformity with the PTSD criteria set 
forth in the DSM-IV. 

The Veteran was afforded a VA PTSD examination in January 
2007. The Veteran described three distressing events during 
service that continued to bother him, but did not report the 
verified stressor of the April 1966 attack. He reported 
current symptoms of depressed mood and sleep disturbances 
that have persisted for sometime. The VA psychologist 
reviewed the JSRRC report and Dr. E.H.'s treatment notes. He 
noted that the Veteran affirmed few PTSD symptoms of re-
experiencing the stressor, avoiding activities, and hyper-
arousal. The VA psychologist opined that after reviewing the 
claims file and interviewing the Veteran, a PTSD diagnosis in 
conformity with the DSM-IV could not be rendered. He opined 
that the Veteran's depressive symptoms were best 
characterized as a dysthymic disorder under the DSM-IV and 
that the dysthymic disorder was not related to active 
service. He based his opinions upon his review of the claims 
file and interview with the Veteran.  

The record does not show a valid PTSD diagnosis. See 
38 C.F.R. § 4.125(a). VA requires psychiatric diagnoses to be 
in conformity with criteria listed in the DSM-IV. See id. 
Although a January 2004 VA treatment note and Dr. E.H.'s 
treatment notes reflect a PTSD diagnosis, there is no 
citation or other evidence indicating that their PTSD 
diagnoses were made in conformity with the DSM-IV criteria. 
In contrast, the examiner conducting the January 2007 VA 
examination formulated his diagnoses and opinions in light of 
the DSM-IV criteria. The Board finds that the record does not 
show a valid PTSD diagnosis within the meaning of VA 
regulations. See id. Without a valid PTSD diagnosis, service 
connection for PTSD is denied. 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a).   

Under the recent Court precedent in Clemons, the Board must 
consider whether any other related psychiatric diagnoses are 
related to service. Clemons, supra. Dr. E.H. listed a 
diagnosis of major depression, but his treatment notes do not 
reflect that he formulated this diagnosis based on DSM-IV 
criteria. The January 2007 VA examination report reflects a 
dysthymic disorder within the DSM-IV criteria. However, the 
examiner clearly opined that it was not related to service 
based on his review of the record. There is no other evidence 
to indicate that the Veteran has additional psychiatric 
disorders within the DSM-IV criteria that may be related to 
service. Thus, there is insufficient evidence to grant 
service connection for any additional psychiatric disorder to 
include a dysthymic disorder. 38 C.F.R. § 3.303, 3.304(f), 
4.125(a), Clemons, supra. 


ORDER

Service connection for PTSD is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


